Capozzoli, J.
(dissenting). The collective bargaining agreement entered into by the parties, which was to expire on March 30,1973, contains a broad no-strike provision and an arbitration clause and provides further in section 87 thereof as follows: “ Sixty days prior to the expiration of this Contract either party hereto may give to the other party notice of desire to change the terms thereof. Negotiations shall be immediately entered into and proceed with all due diligence. If an agreement has not been reached by the date upon which the Contract expires, conditions prevailing prior to the expiration of this contract shall be maintained until an agreement is reached or other action is authorised by the I. T. U. or by the Publisher signatory hereto or its agent.” (Emphasis supplied.)
It is undisputed both that an agreement was not reached by the expiration date and that no other action was authorized by the defendant’s parent union (the International Typographical Union) or the publisher. In fact, it is alleged and not disputed that the I. T. U. has refused to concur in the position taken by the defendant union herein.
Under the circumstances, we are of the opinion that the conditions prevailing prior to the expiration of the contract continued, including the no-strike and arbitration provisions in issue.
The majority does not regard the notices sent by the contracting parties as having been sent pursuant to the paragraph of section 87, quoted above. We disagree. We are in accord with the view taken by Massi, J., at Special Term, who stated in pertinent part as follows: ‘1 The provision in question is not to be construed in a vacuum. It should be borne in mind that we are not dealing with the usual commercial agreement where upon its termination the parties go their separate ways. Rather we are here concerned with a labor agreement where both
*234sides contemplate and desire the employer-employee relationship to continue. Moreover such agreements are negotiated with the National Labor Relations Act in "mind and where, as here, the parties saw1 fit not to make a distinction between termination and modification as Section 8(d) does, the conclusion is inescapable that no distinction Was intended or in fact made.”
It is helpful to note the language in the decision of Justice Sarafite in granting a preliminary injunction against defendants : “ It is interesting to note that the union’s position in regard to the Time’s termination letter is directly opposite to the position taken by it in an arbitration matter with the Long Island Star-Journal in 1968. In that instance, the union wrote the termination letter, and it was the publisher’s contention that such termination letter precluded a similar section 87 from becoming operative. In. the opinion of the. Impartial Chairman. of the Board of Arbitration, the union’s letter of termination did not prevent the terms and conditions of the contract from existing beyond the termination date of March 30,1967, and held that the conditions prevailing prior to the expiration of the contract were to be maintained until a new agreement was reached or other action was taken by the union or publisher.”
tinder the circumstances disclosed in the record, we would affirm the judgment appealed from.
Nunez and Murphy, JJ., concur, with Steuer, J.; Capozzoli, J., dissents in an opinion in which Stevens, P. J., concurs.
Judgment, Supreme Court, New York County, entered on October 15, 1973, reversed, on the law and on the facts, and vacated, and the complaint dismissed. Defendants-appellants shall recover of plaintiff-respondent $40 costs and disbursements of this appeal.